Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-8, 10-14, and 20 are allowed. 
Claims 9 and 15-19 were canceled by the applicant in the amendments filed on 11/11/2021.

The prior art of record, either individually or in combination, fail to teach or render obvious, an orbital tensioner having the particular collective structural configuration recited within independent claims 1 and 10. That is, an orbital tensioner comprising: an annular base, a ring with a cylindrical portion rotatably supported on the annular base, a pivot arm pivotably mounted on the ring, a torsion spring for biasing the pivot arm, a damping mechanism disposed between the annular base and the ring, a first pulley journalled to the ring, a second pulley journalled to the pivot arm, and a ball bearing positioned between cylindrical portion of the ring and the annular base; the ball bearing including an inner race defining an inner diameter of said ball bearing and an outer race defining an outer diameter of said ball bearing; wherein, the cylinder portion of the ring has an outer diameter that is smaller than the inner diameter of the ball bearing so that the inner race of the ball bearing can be fixed to the cylinder portion, and the annular base has an inner diameter that is larger than the outer diameter of the ball bearing so that the outer race of the ball bearing can be fixed to annular base. As detailed in the previous office action (date 07/12/2021), Walter (U.S. PGPUB 2015/0345597A1), or alternatively Harvey et al. (U.S. PGPUB 2015/0308545A1), both teach an orbital tensioner with substantially similar structure/ features to applicant’s claimed invention. Yet, neither of the orbital tensioners taught by Walter or Harvey et al. comprises a ball bearing that is disposed between and/ or fixed to the cylindrical portion of the ring and the annual base in the specific manner described within claims 1 and 10 limitations (in other words, the inner race of a ball bearing fixed to the cylindrical portion of the ring, while the outer race of the ball bearing is fixed to the annular base). On the contrary, both Walter and Harvey et al. employs a low-friction bushing that is positioned between the cylindrical portion of the ring and the annular base in order to facilitate the rotational movement of the ring with respect to the annual base. Nevertheless, as further noted in the previous office action (date 07/12/2021), other prior art examples identified by the examiner, such as Cariccia et al. (U.S. PGPUB 2017/0002902A1) does suggest a tensioner configured with a ball bearing that is disposed between an annular base and a cylindrical portion of a ring. However, the outer race of the ball bearing in the tensioner disclosed by Cariccia et al. is in engagement with the cylindrical portion the ring, while the inner race of said ball bearing is in engagement with the annual base; which is clearly opposite of how the annular base, cylindrical portion of the ring, and the ball bearing in applicant’s claimed orbital tensioner are arranged relative to one another. Therefore, one of ordinary skill in the art would not have found adequate evidence and/ or motivation in the prior art to conceive an orbital tensioner with a ball bearing that is situated within said orbital tensioner in the precise manner recited within claims 1 and 10 
Accordingly, the orbital tensioners claimed by the applicant within corresponding claims 1-8, 10-14, and 20, are both determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654